 MONTGOMERY WARD & CO., INC.-165Montgomery Ward& Co. Inc.andMiscellaneousWarehousemen,Drivers&Helpers Local 986,Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America. Cases21-CA-12417, 21-CA-12532, and 21--CA-12658an answer denying the commission of the alleged unfair laborpractices.Upon the entire record, from my observation of the de-meanor of the witnesses, and having considered the posthear-ing briefs submitted by the General Counsel and Respondent,Imake the following:March 28, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn October 16, 1974, Administrative Law Judge Jer-rold H. Shapiro issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief and an erratum thereto;the Respondent filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatthe complaint be, and it hereby is, dismissed in itsentirety.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: The hear-ing/in these cases held on August 13 and 14, 1974, is basedupon unfair labor practice charges filed by MiscellaneousWarehousemen, Drivers & Helpers Local 986, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers of America,' and an amended consolidated com-plaint issued on May 31, 1974, on behalf of the GeneralCounsel of the National Labor Relations Board, herein calledthe Board, by the Regional Director of the Board, Region 21,alleging thatMontgomery Ward & Co., Inc., herein calledthe Respondent, has engaged in unfair labor practices-withinthe meaning of Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act, herein called the Act. Respondent filedIOn February 4, 1974, the charge was filed in Case 21-CA-12417. OnMarch 20, 1974, the charge was filed in Case 21-CA-12532, and anamended charge was filed March 27, 1974 On May 7, 1974, the charge wasfiled in Case 21-CA-12658.FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTMontgomery Ward & Co., Inc., the Respondent, is en-gaged in the retail sale and distribution of consumer goods ona national basis at stores and warehouses located in Californiaand elsewhere throughout the United States. In its normalcourse of business, Respondent annually does a gross volumeof business over $500,000 and sells and ships goods and mate-rials valued over $50,000 directly to customers located out-side the State of California. Respondent admits, and I find,that it is an employer engaged in commerce and in a businessaffecting commerce within the meaning of Section 2(6) and(7) of the Act.IL THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that Miscellaneous Ware-housemen,Drivers& Helpers Local 986, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers of America, the Union, is a labor organization withinthe meaning of Section-2(5) of the Act.IIITHE SETTING AND QUESTIONS TO BE DECIDEDPursuant to a petition filed with the Board by the UnioninCase21-RC-13323for a representation election to beconducted among the employees employedby theRespond-ent at its Los Angeles,California,warehouse,the Respondentand Union agreed that the Board would conduct such anelection on August31, 1973.2Of the 58 employees in thevoting unit, 28 cast their ballots for the Union, 24 against,with 6 ballots being challenged.The Board's Regional Direc-tor investigated the challenged ballots and on November 30issued a report in which he recommended that the Union becertified as the employees'bargaining representative.Re-spondent appealed this Decision to the Board,which on Feb-ruary22, 1974,issued its Decision wherein it denied theappeal and adopted the Director's findings, conclusions, andrecommendations and certified the Union as the exclusivebargaining representative of all the employees in the appro-priateunitwhich consisted of two buildings 1-1/2 milesapart, referred to herein as warehouse number 1 and ware-house number 2, respectively, and collectively as the LosAngeles warehouse or facility. It is undisputed the Respond-ent was opposed to the unionization of its Los Angeles ware-house.Viewed against this backdrop,the questions to be decidedin this proceeding are as follows:1.WhetherRespondent violated Section 8(a)(1) of the Actby threatening employees with economic reprisals and theloss of employment because of their support for the Union.2All dates hereafter,unless otherwisedesignated, refer to 1973.217 NLRB No. 35 166DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Whether Respondent violated Section 8(a)(5) and (1) ofthe Act when, without prior notification to the Union, ithired casual employees to perform bargaining unit work in-stead of recalling laid-off employees.3.Whether Respondent, in violation of Section 8(a)(3) and(1) of the Act, demoted employees, laid off and failed to recall14 employees, and refused to offer to transfer these employeesto a new location, because its employees had supported theUnion.IV THE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged Threats1.The conduct of Walter WiseThe complaint alleges that from aboutAugust 24to 31, theday of therepresentation election,Wise threatened employeeswith reprisalsif theycontinued to support the Union.Wise's ballot was challengedby the Unionduring the rep-resentation election on the ground that he was a statutorysupervisor. The Board'sRegional Director in his report onthe challenged ballots made specific findings concerningWise's employment status and concluded that Wise was astatutory supervisor.In its Decision,the Board adopted theDirector'sfindings and conclusion pertaining toWise'ssupervisory status. Respondent,during the instant proceed-ing, conceded that the Regional Director's findingsof fact,adopted by the Board, were correct but that the Board'sultimate conclusion that Wise was a statutory supervisor wasnot correct.Althoughafforded the opportunity,Respondentdid not adduce evidence on this issue during the instant hear-ing. The General Counsel adduced testimony from AlfredoDelgado which lends support to the Board's conclusion in therepresentation case that Wise is a statutory supervisor. Basedupon the Board's findings and conclusions in the representa-tioncase(Case 21-RC-13323) which in the circumstances ofthiscaseIhaveaccorded"persuasiverelevance"(Amalgamated Clothing Workers ofAmerica v. N.L.R.B.,365F.2d 898, 905 (C.A.D.C.) and on the whole record herein, Ifind that Walter Wise during the time material to this caseoccupied the status of a supervisor within the meaning ofSection 2(11) of the Act.During the period immediately preceding the election,Wise was the immediate supervisor of the approximately fiveemployees employed at warehouse number 2. Wise was op-posed to the unionization of the warehouse and had so in-formed the employees.Employees Richard Imperial and Ezra Cobb testified thatbefore the election,Wise spoke to them in the warehouseoffice about the Union. It is this conduct that the GeneralCounsel alleges constitutes an unfair labor practice.Wise,according to Imperial, in the presence of employee Conrad,told Imperial that he "hated" to see him get mixed up in theUnion but that it was up to Imperial to make his own decisionand to make a wise one. I do not consider this a threat whichcould reasonably restrain employees from exercising theirright to support the Union. Likewise, I do not consider theremarks attributed to Wise by employee Cobb as a threatproscribed by the Act. Cobb, who was an active union adher-ent, went to Wise about a week before the election and volun-teered the fact that he was campaigning for the Union andexplained why, whereupon, according to Cobb, Wise "justmerelytold me he didn't think [the Union] was a good thingfor me to get involved in and he did not like to see me getinvolved in it. [Wise] said there would be hell to pay"[emphasis supplied]. Presenting a slightly different version ofhis reply,Wise at the hearing testified that he advised Cobbthat he wished he would not-get involved in the Union andtold Cobb that if he did get involved that it would lead to hisgetting "all screwed up" with adverse kind of things that goalong with unionization such as strikes. Even acceptingCobb's version, what occurred does not establish an unlawfulthreat of reprisal. The substance of Wise's statement is notfree from ambiguity. Cobb, who initiated Wise's outburst,must have known and expected that Wise, who was openlyopposed to the Union, would react emotionally when helearned that Cobb was an active union adherent. Also, thereis no evidence that during the preelection period or thereafterthat Respondent otherwise engaged in any unfair labor prac-ticesin aneffort to combat the Union's organizational cam-paign. For all these reasons, I am not persuaded that theremarks attributed to Wise by Cobb reasonably tended tointerfere with, restrain, or coerce Cobb, in the exercise of hisright to support the Union.Basedon the foregoing, I shall recommend that thisallega-tion of the complaint be dismissed.2.The conduct of Calvin EdwardsIt is alleged that Edwards threatened employees with theloss of job opportunity because they had supported theUnion.In support of thisallegationemployee Cobb, who was anactiveunionadherent and servedas its electionobserver,testified that during the first part of January 1974 that Ed-wards,the managerof the Los Angeles warehouse, indicatedto Cobb that there was a likelihood there would be anotherlayoff of employees.'Cobb asked if it were possible forCobb and the other three or four employees who used to workwith him atwarehousenumber 2 to transfer to the Respon-dent's new warehouselocated inGarden Grove, California.Edwards, according to Cobb's testimony, replied that he wassympathetic and that "if [Cobb] would make a letter ofapology or explanation he would do everything he could for[Cobb] to try to see that we got a transfer." Cobb testified hewas not sure of the words used by Edwards but was "almostsure"he used the phrase "letter of apology." Cobb initiallydid not testify that Edwards specifically indicated what it wasthat Cobb should apologize for, but then testified that Ed-wards had connected the letter of apology to "union mat-ters." This was Cobb's first version of Edward's response tohis request for a transfer to the new warehouse. Later duringhis testimony, when asked to give his best recollection ofEdwards' words Cobb testified, "He was just very sympa-thetic and said that he would do what he could.He men-tioned a letter of apology. That was about it." Only when itwas suggestedthat perhaps Edwards alsosaidsomethingabout the Union did Cobb remember, "He mentioned theletter of apology would be with regards to our involvement3Respondent, as described later, laid off six employees on December 27 MONTGOMERY WARD & CO., INC.in the Union." Later, at the conclusion of hisexamination,Cobb for the first time testified to an entirely new version ofEdward's remarks. Now, according to Cobb, Edwards inresponse to his request for a transfer "stated that before theUnion was involved the Company intended to transfer peopleto Garden Grove [the new warehouse]." This response waselicited in the form of a "Yes" to a leading question posed byGeneral Counsel, to which Cobb then added, "[Edwards] justsaid there had been a change of plans. Some people were andsome people won't [be transferred]. He was very sympa-thetic." Cobb's concluding testimony is not consistent withhis earlier testimony.It attributes a significantly differentresponse to Edwards when Cobb allegedly requested a trans-fer to the new warehouse. The manner in which Cobb pre-sented this testimony makes me very skeptical about its relia-bility,nor did Cobb generally impress me as a crediblewitness. For these reasons, I do not credit his testimony thatsuchaconversationoccurredbetweenhimselfandEdwards."Based upon the foregoing, I shall recommend that thisallegation of the complaint be dismissed.B.The Alleged Change in Employees'Conditions ofEmployment WithoutAffordingthe Union an OpportunityTo BargainIt is alleged that "since on or about April 1, 1974, Re-spondent unilaterally, and without prior notification to orbargaining with the Union, made changes in terms and condi-tions of employment by hiring casual employees to do unitwork instead of recalling employees in the[bargainingunit] on layoff status who had recall rights." The pertinentfacts can be stated briefly.Respondent has employed casual employees to work in itsLos Angeles warehouse ever since it opened. For example,during 1973, continuously until the layoff of December 27, anaverage of between two-to-four casuals were employed on adaily basis. They were not hired directly by Respondent butinsteadRespondent contracted with various employmentagencies for their services. Each day Respondent determinedits need for casuals for that day and placed an order with anemployment agency. The services of casuals were requiredwhenever the normal complement of employees could notperform the scheduled work. The casuals helped with theloading and unloading of trucks and box cars and swept upthe warehouse. They performed the type of work generallydone by the unit employees classified as "freight handlers."As indicated previously, following the layoff of six ware-housemen on December 27, Respondent employed no casualsuntil the 5-week period from April 1 through May 6, 1974,when it employed four, two of whom were employed on adaily basis and the other two worked a total of 12 days duringthis period.Respondent reimbursed the employment agencies$770.50 for their services. During this 5-week period, Re-spondent had a substantial number of employees on layoffstatus who were qualified to perform the work performed bythe fourcasuals.Since this was apparently the first layoff atthe Los Angeles warehouse, Respondent had no past practice4Edwards denied conversing with Cobb about transferring to the newwarehouse167of recalling laid-off employees rather than employing casuals.Nor is there evidence that Respondent otherwise has a com-pany policy of recalling laid-off employees rather than em-ploying casuals or that Respondent generally was obliged bycompany policy to recall laid-off employees before-employingcasuals.5Finally, it is undisputed that Respondent did notafford the Union an opportunity to bargain about its employ-ment of the four casuals rather than recall laid-off employeesto perform the work.Ultimate ConclusionsAs the certifiedbargaining representativeof the Com-pany's Los Angeles warehouse employees, the Union had astatutory right to be given noticeand anopportunity to bar-gain concerning any changes in the employees'terms andconditions of employment,Fibreboard Paper Products v.N.L.R.B.,379 U.S. 203 (1964), andN.L.R.B. v. Benne Katzetc.,d/b/aWilliamsburg Steel Products Co.,369 U.S. 736(1962). I am of the opinion, however, that in the circum-stances of this case Respondent was not obliged to bargainwith the Union over its decision to use four casual employeesto perform unit work. The use of casual labor was but arecurrent event in a familiar pattern comporting with Re-spondent's usual method of conducting the operation of itsLos Angeles facility.Its employmentof the fourcasuals wasmerely a continuation, rather than an alteration, of pre-viously existing working conditions. In other words, Respon-dent's conduct did not involve a change in the status quo. Nordoes the employment of the casuals at the same time em-ployees were on layoff status detract from this conclusion.For, there is no evidence that the Respondent has a practiceor a policy of recalling laid-off employeesin lieuof hiringcasuals.There is no showing that Respondent by its conductchanged existing conditions of employment rather thanmerely continuing the status quo. Finally,in evaluating theconduct challenged herein, I have considered that it involvedcasual work of a very short duration, which in my view didnot significantly impair bargaining employees' job tenure oremployment security or reasonably anticipated work oppor-tunities.The question posed by this allegation is a troublesome one,but for thereasons setout above, on balance, I am of theopinion that Respondent did not violate the Act when itfailed to invite the Union's attention to its decision to contractout for the use of casual employees instead of recalling laid-off employees to perform the work.C.The Alleged UnlawfulDemotionsIt is undisputed that three bargaining unit employees, Al-fredo Delgado, Ezra Cobb, and Arthur Vasquez, were reclas-sified with a reduction in their rates of pay. The GeneralCounsel alleges that Respondent in demoting these em-ployees was motivated by a desire to weaken the Union andrid itself of the Union's adherents.Alfredo Delgado, employed by Respondent since May1970, was initially classified as a freight handler and in Febru-5The contention of the General Counsel advanced in his posthearing briefthat, "All employees who had been laid off had recall rights," is withoutsupport in the record. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDary 1971 was reclassified as a shipper checker.In June or July1973,Delgado was transferred from warehouse number 1 tonumber 2 where he continued to perform the work of shipperchecker. This work came to an end in November 1973 atwhich time he was transferred back to warehouse number 1.Upon his return,Delgado was not assigned shipper checker'swork but instead performed freight handler'swork. He wasnot reclassified,however,until about January 12, 1974, atwhich time Supervisor Wise told him he had been reclassifiedas a freight handler, which resulted in his-earning 10 cents anhour less. Delgado did not protest or ask for an explanation,nor did Wise volunteer one. There is no evidence that theshipper checker's work performed by Delgado at warehousenumber 2 ended for any reason other than a legitimate oneor that in November 1973, and continuing thereafter, therewas shipper checker's work available for Delgado,which hewas discriminatorily denied.The facts pertaining to the reclassifications of Cobb andVasquez are essentially the same. Cobb began to work forRespondent in warehouse number 1 as a freight handler inFebruary 1970 and the next month was transferred to ware-house(number 2 where he remained until November 1973when he was transferred back to warehouse number 1.Vasquez was hired in July 1971 as a freight handler-and wasemployed continuously in warehouse number 2 until Decem-ber 1973 when, with the closing of warehouse number 2, hewas transferred to warehouse number 1.During their em-ployment in warehouse number2,Cobband Vasquez werereclassified from freight handlers to forklift operators with aresultant increase in pay. When Cobb was transferred backto warehouse number 1 in November 1973, he retained thisclassification,but on or about December 27, the day theRespondent laid off six employees as described below, Cobbwas notified by management,in substance,that Respondenthad too many forklift operators in its employ and because ofthis,Cobb was being reclassified to the position of freighthandler. Likewise, Vasquez, who had been transferred towarehouse number 1 on or about December 10, 1973, wasinformed he was being reclassified to the position of freighthandler because the Company had too many forklift opera-tors.Cobb and Vasquez suffered a reduction in their rate ofpay by virtue of their reclassification.When Cobb andVasquez were reclassified, there were not enough forklifts toassign one to each of the warehousemen classified as a forkliftoperator. There were too many employees classified as fork-liftoperators.'This situation arose because Respondentduring November and December had transferred three fork-liftoperators-Conrad, Cobb,and Vasquez-to warehousenumber 1 from number 2, which was permanently closed onDecember 10, 1973.' The excessive number of employeesclassified as forklift operators became even more noticeableon December 27 when six employees classified as freighthandlers were laid off for lack of work. This was when Cobb6Based upon the credible testimony of Walter Wise,which was essentiallycorroborated by the testimony of Warehouse Manager Edwards that inDecember 1973, Respondent had only about five or six forklifts G.C. Exh5 indicates that at the time of the reclassification of Cobb and Vasquez thatRespondent employed eight employees, including Cobb and Vasquez, classi-fied as forklift operators7There is no contention or evidence that the transfer of Cobb andVasquez from warehouse number 2'to number 1 was impermissibly moti-vated.and Vasquez were reclassified.Following their reclassifica-tion,Cobband Vasquez continued to operate forklifts whichwas not unusual because it is undisputed, that warehousemenclassified as freight handlers, as well as forklift operators,normally operate forklifts provided they are qualified to drivethem.But, as Cobb admitted,in comparison to the employeesclassified as forklift operators,the freight handlers operateforklifts "on a reduced scale."Ultimate ConclusionsThe evidence,to sum things up, establishes that Respond-ent had a legitimate reason for reclassifying Delgado, Cobb,and Vasquez to freight handlers. Delgado's work assignmenthad ended'and with respectto Cobband Vasquez there weretoo many employees classified as forklift operators.The ques-tion remains whether in selecting these three for reclassifica-tion Respondent was motivated by their union activities. Re-spondent called no witnesses to explain its reasons forselecting these three for, demotion over others in the sameclassification.But it is the General Counsel that has theburden of provinga prima faciecase before Respondent isobliged to justify its conduct. The General Counsel did notadduce sufficient evidence to proveprima facie acase ofillegalconduct. Viewed most favorably for the General Coun-sel, the record shows that Respondent was opposed to theunionization of its Los Angeles facility and that one of thedemoted employees, Cobb, was the Union's election observerand that the other two signed union cards and that employeeRudy Reyes, the Respondent's election observer,having thesame classification and less seniority than Delgado,was, se-lected for demotion rather than Delgado. On the other hand,Respondent had a legitimate reason for demoting Cobb, Del-gado, and Vasquez, and the record does not demonstrate thatin reclassifying them rather than three others that the Re-spondent deviated from company policy.Indeed,Respondentat the same time it was demotingCobband Vasquez fromforklift operators to freight handlers was similarly demotingan employee,De LaPaz, who did not sign a union card andwho apparently did not otherwise support the Union. In thisregard,there is no evidence that Respondent either knew orbelieved that Delgado or Vasquez had signed union cards orwere otherwise union adherents.'Nor is the timing of thereclassifications especially significant coming over 3 monthsafter a substantial number of the employees in the representa-tion election had indicated their support for the Union. Fi-nally, there is no evidence that Respondent in an effort todiscourage its employees from voting for the Union went tothe extreme of committing unfair labor practices. In this stateof the record,I am not prepared to say that the GeneralCounsel hasprima facieproven that the reclassification of theemployees involved herein was unlawfully motivated. Ac-cordingly, I shall recommend that this part of the complaintbe dismissed.SThe only evidence of union activities on the part of Delgado andVasquez was the signing of union cards MONTGOMERY WARD & CO., INC169D. TheLayoffsRespondent laid off 14 warehousemen, 6 on December 27and 8 on January 25, 1974? The complaint in substance al-leges that in laying off these employees, Rsspondent violatedSection 8(a)(3) and (1) of the Act. The pertinent evidence isset out and evaluated herein.On June 24, the Union commenced a campaign to organizethe employees employed at the Respondent's Los Angeleswarehouse, which consisted of two buildings, 1-1/2 milesapart, referred to as warehouse number 1 and number 2 andoperatedas onewarehouse. The Union petitioned the Boardto conduct a representation election and an election was con-ducted on August 31 with a majority of the eligible voters, asdescribed in detail above, voting in favor of the Union, whichresulted in the Union being certified by the Board as theemployees' bargaining representative. There is no evidencethat Respondent committed unfair labor practices in an effortto discourage the employees from voting for the Union, noris there evidence that Respondent has failed or refused in anymanner to fulfill its obligation imposed by the Act to recog-nize and bargain in good faith with the Union.The employees employed at the Los Angeles warehousewhom the Union successfully organized-the unitemployees-can generally be classified as plant clerical, ware-house, delivery, and merchandising employees. The functionof the Los Angeles warehouse at the time of the Union'sorganizational campaign was to receive rail and truck ship-ments, principally of major appliance and garden equipment,to warehouse them, and to deliver them to Respondent'sretail stores in the Los Angeles Metropolitan area and to thehomes of customers. Practically all of the bargaining unitemployees were employed in warehouse number 1, which hadbeen operated historically by Respondent under a long-termlease.Only about five or six employees were ever employedin warehouse number 2, which had been leased in 1970 foronly a short term until the Respondent built a newwarehouse.10Warehouse number 1, an old building, was not adequate toefficiently handle the Respondent's expanding volume ofbusiness, and, in 1969, Respondent concluded that it requireda new warehouse facility to supplement the Los Angeleswarehouse and to house the clerical, merchandising, anddelivery functions. The logical place for such a facility seemedto be in Orange County. A site was eventually found there inGarden Grove, which was 38milesfrom the Los Angeleswarehouse and plans were prepared in 1971 calling for thenew warehouse to be so constructed that all of the delivery,clerical, and merchandising functions then being done at theLos Angeles facility could be transferred in their entirety tothe new facility. This was decided because Respondent felt itwould be impractical to have these functions performed attwo locations. In addition, it was also decided by Respondent,at that time, that with the construction of the new warehouse,the Los Angeles warehouse could continue to operate as a9Kitzmiller, 1 of the 14, was absent from work January 25 on sick leaveand was not notified of his layoff until his return to work on March 14, 197410When Respondent's new warehouse in Garden Grove went into opera-tion in December 1973, Respondent as planned ceased operating warehousenumber 2 on December 10 and the three or four employees remaining therewere transferred to warehouse number 1.warehouse, and employ warehouse personnel who wouldcontinue to service the Company's retail stores from thatlocation.Consistent with its decision to transfer the clerical, deliv-ery, and merchandising functions to the new warehouse, Re-spondent at the same time decided to transfer to the newfacility all the employees then performing these functions atthe Los Angeles facility, but since it had decided to continueto use the Los Angeles facility as a warehouse to service retailstores, no decision was made to transfer any of the ware-housemen to the new warehouse." Finally, it is undisputedthat long before the Union's organizational campaign, asearly as the spring of 1973, it was common knowledge amongthe Los Angeles facility's employees that Respondent was inthe process of constructing a new warehouse in GardenGrove and that upon its completion all of the employeesperforming clerical, delivery, and merchandising work at theLos Angeles facility would be transferred to the new ware-house.The start of the construction of the new facility wasdelayed by various problems; i.e., zoning problems, and didnot begin until February 1973 and was finished in October1973. Then, it took several weeks to make the facility opera-tional, and it was not until the weekend of December 1 thatRespondent transferred all of the delivery, clerical, and mer-chandising functions from the Los Angeles facility to the newfacility.This move resulted in the transfer on December 1 ofthe 24 employees who had been performing these functionsat the Los Angeles facility.12Also during November andDecember Respondent began to hire and employ warehousepersonnel at the new warehouse, and by the last week ofDecember, had a substantial employment complement ofwarehousemen at that facility. During this period, because ofthe traditional Christmas rush, the Los Angeles warehousewas operating at peak'capacity and the warehouse's' personnelworked substantial amounts of overtime. However, by thelast week of December, the Christmas rush had ended and atthe same time the new warehouse commenced to operate asa warehouse and to service 9 of the Respondent's 14 retailstores located in the Los Angeles area. The Los Angeleswarehouse, which had formerly serviced all 14, now servicedonly 6 stores.13 The resultwas areduction in the amount ofwork available for the warehouse employees employed at theLos Angeles facility, causing Respondent to layoff six onDecember 27 and an additional eight on January 25, 1974.11Respondent in planning the new warehouse did not anticipate that itsopening would result in less warehouse work for the employees employedat the Los Angeles facility since Respondent's officials were of the opinionthat its retail sales were growing sufficiently to support both warehouseswithout a reduction of employment. This belief was unduly optimistic, asdescribed below.12Respondent, in addition to these 24 transferees, transferred 4 othersfrom Los Angeles. John Pedroza, as operations supervisor, on November 1;Jack Huselton, as the leadman in charge of loading and unloading trucks,on November 2; Bob Coldenhoff, as dispatcher, on January 22, 1974; andMick Ruck, as a furniture refinisher, on March 21 1974.13The decision resulting in the above apportionment of the retail storesbetween the two warehouses was arrived at during the middle of 1973 andwas based upon a special study involving population density and the flowof traffic on the various freeways connecting the warehouses, the stores, andthe customers of the stores. Under the circumstances, the fact that three ofthe stores assigned to the new warehouse for servicing may be physicallycloser to the Los Angeles warehouse is not sufficient to impugn Respon-dent's motivation in assigning these stores to the new warehouse. 170DECISIONSOF NATIONALLABOR RELATIONS BOARDThe decision to lay off the employees was made by JimCorley, the Respondent's senior warehouse manager, whohas the ultimate authority over the Los Angeles and GardenGrove warehouses. Corley instructed Charles Kalberg, thepersonnel manager at the Garden Grove facility, to notify theemployees about their layoff and to conduct separate termi-nation interviews.Kalberg was given its assignment ratherthan the manager of the Los Angeles facility, Calvin Ed-wards, because of his greater experience with the Companyand its policies. Edwards had only recently, November 1973,assumed the position of warehouse manager.Of the employees laid off, it appears that 13 were classifiedas freight handlers and 1 as a forklift operator. The GeneralCounsel, in his posthearing brief, has conceded that all 14were laid off by seniority within job classification. Kalberg,during the course of the termination interviews,told the em-ployees, in substance, that they had been laid off because ofa lack of work and had been selected for layoff based uponseniority within job classification.During the termination interviews,one or two of the em-ployees asked about employment at the new warehouse andwere told they would have to personally visit the warehouseand apply there.When Thomas Kitzmiller-a laid-offemployee-returned to the Los Angeles facility from sickleave inMarch 1974, he asked Los Angeles warehouseManager Edwards for a job at the new warehouse, and Ed-wards informed him that he believed they were laying offemployees at that location but that Kitzmiller should person-ally visit the new warehouse and talk withitspersonnelmanager,Kalberg. Jeffry Kahn,a laid-off warehouseman,testified that on December 27 when Kalberg advised himabout his layoff that Kahn asked for a job at the new ware-house. Kalberg advised him Respondent's policy was to hireonly employees who lived in the vicinity of that warehouse.Kahn indicated that he met this residency requirement, andKalbert invited him to visit the warehouse and fill out a jobapplication,which Kahn promptly did. This treatment ofKahn is consistent with Respondent's policy of (1) requiringemployees who desire to transfer from one facility to anotherto fillout a new job application at the new location,,and (2)generally limiting the employment of employees to those wholive in the vicinity of a facility.14 Consistent with this latterpolicy, each employee employed at the Garden Grove facilityas a warehouse employee resides within the immediatevicinity of the warehouse.15However, in situations whereone of its operations either in whole or in part is terminated14 This policy is motivated by a desire to foster good communityrelationsand to reduce absenteeism and tardiness15 I do not credit the testimony of warehouseman Olson that on December27 dunng his termination interview that his request for a job at GardenGrove was summarily turned down, without explanation, by Kalberg. Olsonwas contradictedon this pointby Wise, Kalberg, and Edwards, all of whomwere present during his itnerview.Also, I reject the testimony of warehouse.man Doss that on January 7, 1974, at the Garden Grove facility, Kalbergdenied the request of Doss and warehouseman Barnes that they be allowedto fill out job applications Barnes,an alleged discnminatee,was not calledby the General Counsel to corroborate Doss,whose pretrial affidavit submit-ted to the Board is not consistent with his testimony,rather it indicates thatno request was made of Kalberg for a job application when Doss and Barnesvisited the new warehouse Kalberg,consistent with Doss's affidavit,credi-bly testified that Barnes and Doss simply asked For immediate employment,and when informed there were no immediate openings left without seekingto fill out jobapplicationsandtransferred to a new location,the Respondent does notrequire that the affected employees who desire to work in thenew location fill out new applications or meet a residencyrequirement. Likewise, persons who transfer to a new loca-tion in a supervisory capacity are not required to apply anewor meet a residency requirement. Thus, Respondent's transferof the employees described above from the Los Angelesfacility to the Garden Grove facility, without requiring newemployment applications or a residency requirement, is notinconsistent with company policy.The General Counsel contends, however, that prior to theunionization of the Los Angeles warehouse,the Respondentin a like manner had decided to accord the warehousemen theprivilege of transferring to the new facility without applica-tion and without regard to place of residence. The only credi-ble evidence presented on this point is that the manager of theLos Angeles facility, Chuck Mathews, told the warehouse-men in July 1972 that if they were interested in transferringto the new warehouse,they should submit their names toeitherMathews or the warehouse foreman, Pedroza. Like-wise,Mathews told warehouseman Cobb in March 1970 thatthe men employed in warehouse number 2-the warehousewhich was leased on a temporary basis-would be transferredto the new warehouse when it opened. Mathews left Respon-dent's employ on August 1, 1972, at which time he wasreplaced as manager by Jim Corley until November 1973 atwhich time Calvin Edwards assumed this position. Corley,prior to the unionization of the Los Angeles warehouse,openly indicated to certain clerical and delivery employeesthat they would be transferred to the new location. There isno evidence that Corley ever indicated that the warehouse-men would be transferred to the new warehouse,nor didEdwards. Respondent was not able to determine the basis forMathews' above remarks because he died in August 1973 atat a time when Respondent had no idea that he had madestatements which would involve it in this law suit. Under thecircumstances,including the lack of evidence, that Mathewswas privy to the decision involving the transfer of employeesto the new warehouse,Ido not believe that the remarksattributed to Mathews are sufficient to impugn the credibletestimony of Respondent'sDistrictOperatingManagerCalamia that Respondent never considered transferringwarehouse employees from the Los Angeles facility to thenew warehouse because Respondent had concluded that un-like the clerical,delivery, and merchandising functions thatthe warehousing function would continue to operate at theLos Angeles facility.To demonstrate that Respondent deviated from its plan totransfer warehousemen from Los Angeles to its new ware-house, General Counsel adduced the testimony of warehouse-man Dossthat LosAngeles Warehouse Manager Edwards,at a meeting of the employees held between December 10 and15, told them that it was likely that some would be trans-ferred to the new warehouse and others to retail stores. How-ever, the testimony of warehouseman Richard Delgado doesnot jibe with Doss'. Delgado testified that Edwards statedthat Respondent's District Manager Davis would "try to findwork"for the warehousemen at the Company's retail stores.Neither witness was particularly impressive on this point, andGeneral Counsel did not question any of the other ware-housemen about this meeting. Edwards, who I credit, testi- MONTGOMERY WARD & CO., INC.fled that early in December a meeting was held to discusscertainwork problems at which time an employee askedabout the Company's policy concerning transfers to the newwarehouse, and Edwards, who had just assumed the positionof warehouse manager, replied he was not sure but believedthat in some parts of the country Respondent's policy was totransfer satisfactory employees if they lived in the vicinity ofthe new facility but that if employees were interested in trans-ferring to the new facility, they would have to speak to Kal-berg, the personnel manager of the new facility.In considering whether Respondent's failure to transfer the14warehousemen instead of laying them off was dis-criminatorilymotivated, I have considered the GeneralCounsel's further contention that 1 week before the electionof August 31 that District Manager Davis addressed theemployees employed at the Los Angeles warehouse andstated that there would be some transfers from Los Angelesto the new warehouse but that he did not know who wouldbe transferred. This contention is based upon the testimonyof warehousemen Kitzmiller and Olson, whose testimony wasnot corroborated by three otherwitnessescalled by the Gen-eral Counsel, who also testified about this meeting. To thecontrary, warehouseman Imperial testified that Davis toldthe employees that no one employed in the Los Angeleswarehouse would be transferred to the new warehouse be-cause Respondent was not going to have a union at the newwarehouse. In connection with Davis' preelection speech,Respondent called one witness its regional labor relationsmanager, John Bennett, who impressed me as a credible wit-ness and whose testimony was corroborated by the testimonyof General Counsel's witness Doss. Based on their testimony,I find that 1 week before the representation election of August31 that Davis spoke to the employees in the voting unit topersuade them not to vote for the Union, and during thisspeech, Davis referred to the soon to be opened new ware-house in Garden Grove and said that it would open as anonunion operation. An employee asked what he meant bythis, and the question was referred to Bennett, who explained,"That it would open on a nonunion basis subject to the rightsof the employees there to organizea unionif they saw fit. Thesame as in the Los Angeles warehouse."Ultimate ConclusionsIt is undisputed that prior to the Union's organizationalcampaign, the Respondent, for legitimate business reasons,had decided to open and was in the process of constructinga new facility located in Garden Grove, California, for thepurpose, among others, of serving as the warehouse for sev-eral of its retail stores located in the metropolitan area of LosAngeles, California. One result of this new warehouse, whichopened for business during the normal course of events, wasreduction in the amount of warehousing work performed bythe Respondent's existing Los Angeles warehouse.Ware-houseman Cobb, a witness called by the General Counsel, ineffect testified that with the opening of the new warehouse,which took over the servicing of nine of the retail storesformerly serviced by the Los Angeles warehouse, that therewas a substantial reduction in the amount of warehouse workat the Los Angeles facility. The General Counsel apparentlyconcedes that there was a substantial reduction in the work171starting late in December, which caused Respondent to needfewer warehousemenin itsLos Angeles facility but urges thatRespondent normally would have transferred the excesswarehousemen to its new warehouse in Garden Grove ratherthan lay them off and theorizes that the failure to transferthem was "discriminatorily motivated and part of a deviousplot . . . [to] weaken the Union and rid themselves of theiradherents." The facts do not fit the theory.In failing to transfer the warehouse employees rather thanlay them off, Respondent did not deviate from its normalprocedures. The evidence does not demonstrate that duringthe normal course of events Respondent would have-trans-ferred rather than lay off the employees involved herein. Noris there extrinsic evidence indicating that Respondent usedthe opening of the new warehouse as an excuse to retaliateagainst the warehousemen because they had supported theUnion in the Board-conducted election. The record containsneither conduct nor statements by officials of Respondentindicating that Respondent would go to the extreme of ter-minating employees because they had supported the Union.Respondent simply informed its employees-without threatsor promises of benefits-that it was opposed to the unioniza-tion of the Los Angeles facility. There is no evidence thatRespondent committed unfair labor practices designed to co-erce its employees from voting for the Union. Nor is thereevidence that when the Union eventually won the electionthat Respondent did not honor its statutory obligation andrecognize the Union as the employees' exclusive representa-tive and bargain in good faith with the Union. In short, thenature of Respondent's opposition to the Union does notindicate that Respondent was of a state of mind to performsuch an extreme act as terminating 14 employees because theemployees' had supported the Union. Moreover, it is toospeculative to conclude that Respondent believed that thewarehousemen were the employees who had supportedtheUnionratherthantheothervotingunitemployees-clericaldelivery,andmerchandising em-ployees-whom the Respondent, rather than lay off,transferred to the new facility. I realize that the preelectionunion authorization cards signed by the employees indicatethat the warehousemen were the principal union adherents,but other than these cards, there is not an iota of evidence toestablish circumstances from which it can be inferred thatRespondent believed that the warehousemen were the onesthat had supported the Union. In this regard, the sole evi-dence of the employees' union activities and of Respondent'sknowledge of such activities or sentiments is the fact thatwarehousemen Cobb served as the Union's observer at therepresentation election and that 30 employees signed unioncards,most of which were signed by the employees at ameeting held at the Union's office and June 26, 1973. Otherthan its knowledge that Cobb was a zealous union supporter,Respondent, on this record, had no knowledge of the unionactivities or sentiments of the other employees it selected forlayoff.Nor does the evidence demonstrate that in selecting anyone of the employees for layoff that Respondent was moti-vated by the employees' union sentiments. The selection forthe layoff, as described above, was based upon an objectivecriteria, seniority within classification. There is no indicationthat in using this method, Respondent deviated from normal 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractice or that itsuse was unreasonable.Moreover, as de-scribed above, there is a lack of evidence that Respondentbelieved that any of the laid-off employees other than one,Ezra Cobb, were union adherents. And the sole evidenceadduced by the General Counsel to demonstrate that Cobbwas discriminatorily selected for layoff was the fact thatshortly after the representation election, Cobb was given acorrectional interview for being absent withoutpermission inJune1973. Assuming that the timing of this belated interviewis evidence that Respondentwas mad atCobb because he hadsupported the Union, it is not sufficient to demonstrate thatthemethod used inselectingCobb for layoff wasdiscriminatory. 16In evaluatingthis portion of the case, I have carefullyconsideredRespondent'streatmentof employees JeffryKahn, Ramon De La Paz, and C. R. Coldenhoff, which theGeneral Counsel urges indicates Respondent's discrimina-tory motivation. Kahn, as described earlier, was eligible forand applied for employment at the new warehouse in January1974, yet was not offered employment there until April 1,1974, despite the fact that therewas ajob for him as early asFebruary 1974. Respondent's failure to promptly offer Kahna job at the new warehouse when an opening occurred ispeculiar. Yet the lack of evidence that Kahn engaged in anyunion activity, other thansign a unioncard, or that Respond-ent believed he was a union adherent,leadsme to concludethat the General Counsel has failed to show unlawful dis-crimination in the delay by Respondent in offering Kahn atransfer to the new facility.Regarding De La Paz, the record reveals that on January21, 1974, he was reclassified from forklift operator to dis-patcher. Likewise, Coldenhoff, on or about thesame date,was reclassified from forklift operator to dispatcher andsimultaneously transferred to the new warehouse. Respon-dent offered no explanation for its treatment of these two16Also, I note that Cobb, as wellas severalof the other laid-off employees,was recalled by Respondent, apparentlyas soon asa need developed for hisservices.17 I carefully considered the contention of the General Counsel that Olsonsigned a unioncard, but the record does not contain such a cardwarehousemen.But since, in my opinion, the General Coun-sel did not otherwise demonstrateprima faciethat Respond-ent violated the Act, Respondent was not obliged to justifythis conduct. Moreover, Coldenhoff was apparently a unionadherent having signeda unioncard. Finally, there is noshowing that absent their reclassification that either De LaPaz or Coldenhoff would have been selected for layoff insteadof a prounion employee such as Cobb, who Respondent knewwas a unionadherent. For all of these reasons,I am unableto conclude that the Respondent's treatment of either De LaPaz or Coldenhoff is sufficient to demonstrate that in layingoff or failing to transfer other warehousemen that Respond-ent was motivated by the employees' union activities.One last point.In concludingthatRespondent lackedknowledge of the unionsentimentsof 13 of the laid-off em-ployees and that its selection of these employees was notdiscriminatorily motivated, I have considered that of the 14employees selected for layoff, all but 2, Olson and Castaneda,had signed union cards." This does not, however, constitutea disproportionate percentage of union adherents be-cause the record establishes that at the time of thelayoffs-December 27 and-January 25, 1974-27 of the 33employees employed then at the Los Angeles warehouse hadsigned union cards. In other words, about 81 percent of em-ployees remaining in thebargainingunit during the period ofthe layoff and 85 percent of the employees selected for layoffhad signedunioncards. Clearly, a disproportionate numberof cardsignerswere not selected for layoff. In any event,assumingthere was a telling percentage of union cardsignersselected, it would not support a finding of discriminatorymotivation whereas in the instant case such evidence is notsupported by other indicia of unlawful discrimination.In viewof the foregoing, I conclude that the General Coun-sel has not proven by a preponderance of the evidence thatRespondent, by laying off, failing to recall, or by failing totransfer the employees named in the complaint, has violatedSection 8(a)(3) and (1) of the Act. Accordingly, I shall recom-mend that this portion of the consolidated complaint be dis-missed.[RecommendedOrder fordismissalomittedfrompublication.]